Citation Nr: 1424851	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-31 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to November 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a low back disability.

In April 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current low back disability had its onset during military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence showing: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran has been diagnosed with lumbar spondylosis and spinal stenosis.

The Veteran received a Bronze Star Medal with "V" device, which shows combat service.  Further, his report of an injury to the low back during combat is consistent with the circumstances of such service.  Therefore, his report of an incident during service is accepted despite the lack of supporting documentation in service treatment records.  See 38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012); 38 C.F.R. § 3.304(d).

As such, the first and second requirements for service connection-a current disability and an in-service disease or injury-have been established.  The remaining question is whether the Veteran's current low back disability is related to the injury in service.

In Reeves, the Federal Circuit held that the combat presumptions of 38 U.S.C.A. § 1154(b) extended to a veteran's report of injury resulting from combat; thus a veteran's report of a combat injury and resulting permanent hearing loss in combat were presumed. 

The Veteran has reported that his low back disability began after falling during combat and has continued since that time.  The Veteran is competent to describe observable symptoms such as back pain.  The Board finds that the Veteran's statements regarding low back pain beginning in service and since are also credible.

Service treatment records (STRs) dated in February 1951 note treatment for chronic back pain.  It was determined that the back pain was probably due to pes planus which was reported at entrance into military service.  There are no other reports of treatment for or complaints of back pain during service.

VA and private treatment records note treatment for spinal stenosis and severe back pain.

The Veteran was afforded a VA examination in June 2010.  The examiner determined that the Veteran's low back disability is less likely as not caused by or a result of the injury and treatment shown during active duty.  The examiner determined that the Veteran had a number of post service sports injuries and it is more likely that his back condition is the result of those injuries.

At the April 2014 Board videoconference and in statements in support of the claim, the Veteran stated that the sports injuries relied on by the June 2010 VA examiner happened prior to military service.  He further stated that he self-treated his back condition for a number of years after service by wearing a brace and doing special exercises to strengthen the muscles in his back.   

The Board finds that the evidence is in equipoise.  In this regard, the Veteran served in combat and the injury is consistent with the circumstances of service.  See 38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service low back injury.  The Veteran has also provided competent and credible statements regarding the onset of back pain.  The Board acknowledges the negative etiological opinion provided by the June 2010 VA examiner.  However, there is no indication that the examiner considered the Veteran's statements of back pain since service.  Further, the Veteran testified that the non-service related injuries relied on by the VA examiner occurred prior to military service.  As such, his opinion is has limited probative value.  

Therefore, resolving reasonable doubt in the Veteran's favor, service connection for a low back disability is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a low back disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


